Citation Nr: 1038689	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  06-32 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder, to include depression and 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a claimed headache 
disorder.

3.  Entitlement to service connection for a claimed 
gastrointestinal disorder.

4.  Entitlement to service connection for claimed allergies.

5.  Entitlement to service connection for a claimed bilateral 
hearing loss disorder.

6.  Entitlement to service connection for a claimed eye disorder, 
to include as secondary to a headache disorder.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from November 1974 to November 
1976.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by the RO.

The Veteran requested a hearing with the Board, but subsequently 
withdrew her request.  She testified at a hearing with a Decision 
Review Officer (DRO) in October 2007.  A transcript of this 
hearing is associated with the claims file.

The issues of service connection for an innocently acquired 
psychiatric disorder, headache disorder, gastrointestinal 
disorder and eye disorder are addressed in the REMAND portion of 
this document and are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran is shown to have been treated during service for 
an acute allergic reaction to perfume that resolved without 
residual disability.  

2.  The Veteran currently is not shown to have a chronic allergy 
or residuals that can be causally linked to an event or incident 
identified during her active service.  

3.  The Veteran is not found to have presented credible lay 
assertions sufficient to establish a continuity of symptomatology 
referable to a hearing loss or an allergy to birth control pills 
in or following her period of active service.  

4.  The Veteran is not shown to have manifested complaints or 
findings referable to a chronic hearing impairment in service or 
for many years thereafter.  

5.  The Veteran currently is not shown to have a hearing 
disability due to any event or incident of her active service.   



CONCLUSIONS OF LAW

1.  The Veteran does not have a disability manifested by an 
allergic reaction due to disease or injury that was incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.380 (2009).

2.  The Veteran does not have a disability manifested by a 
hearing loss that is due disease or injury that was incurred in 
active service; nor may a sensorineural hearing loss be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.380, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

VCAA applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 23353 
(Apr. 30, 2008)).  

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that the 
notice requirements of the VCAA applied to all 5 elements of a 
service connection claim (i.e., to include the rating assigned 
and the effective date of award).  

VCAA also requires generic notice, that is, the type of evidence 
needed to substantiate the claim, namely, evidence demonstrating 
a worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings are assigned.  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The October 2005 and March 2006 letters provided the Veteran with 
notice of VA's duties to notify and assist him in the development 
of her claims consistent with the laws and regulations outlined 
above.  

In this regard, these letters informed her of the evidence and 
information necessary to substantiate her claims, the information 
required of him to enable VA to obtain evidence in support of her 
claims, and the assistance that VA would provide to obtain 
information and evidence in support of her claims.  She was also 
given general notice regarding disability ratings, and effective 
dates of awards.

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  

The Veteran's service treatment records are associated with his 
claims file, and VA has obtained all pertinent/identified records 
that could be obtained.  

The Board concludes an examination is not needed for the 
Veteran's claim of service connection for an allergy or a hearing 
loss.  

VA only has a duty to provide a medical examination and opinion 
when the evidence reflects an in-service event, a current 
disability and an indication that the current disability may be 
associated with his service.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Here, the Veteran had a documented allergic reaction to a perfume 
in service, but there is no competent evidence of a post-service 
allergic reaction to perfume or other current disability of other 
allergic etiology.  

Regarding her alleged hearing loss, there is no competent 
evidence of such in service or credible post-service lay 
assertions linking any current hearing disability to service.  
Consequently, on this record, an examination for either 
disability is not needed.  


Legal Criteria

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).



Analysis

 Allergy

The Veteran contends that she currently has an allergy condition 
that is related to her military service.  In October 2007, she 
testified to being prescribed three different birth control pills 
in service and being told that she was allergic to each one.  She 
also reports having had an allergic reaction to perfume in 
service and having had recent allergic reactions of unknown 
cause.  

The service treatment records show that, in November 1975, the 
Veteran was treated for an allergic reaction after she tried on 
perfume.  There were no previously known allergies noted at that 
time.  By the following day, her symptoms had mostly cleared up, 
except for a small area of erythema that remained.  The remainder 
of her service treatment records is negative for any complaints, 
findings or diagnosis referable to an allergy.  

In fact, at the time of the separation examination in March 1976, 
the Veteran denied having or ever having had an adverse reaction 
to serum, drug or medicine.  

The post-service treatment records show that, in October 2000, 
the Veteran reported being stung by a yellow jacket on her right 
thigh; she was treated for an allergic reaction.  

In February 2001, the Veteran reported developing a rash over her 
body that had been treated for two days.  She complained of 
having a swollen tongue.  It was not clear what had precipitated 
her symptoms, but the diagnosis was that she had had an allergic 
reaction.  

In March 2001 and September 2002, the private treatment records 
indicate that the Veteran was allergic to yellow dye.  A July 
2005 record also shows she was treated for an allergic reaction, 
although the cause was not identified.  She was noted to have 
allergies to yellow dye # 1.

Although the Veteran had an apparent allergic reaction to perfume 
in service, these manifestations are not shown to have been more 
than acute in nature in that they resolved without identified 
residuals or recurrence in service or thereafter.  The only 
reactions identified after service refer to an allergic response 
to a bee sting and sensitivity to yellow dye that were noted many 
years after service.  However, neither of these recent allergic 
reactions is shown to have resulted in residual disability.  

Moreover, the only evidence in the claims file alleging that a 
current allergy is related to her service are the Veteran's own 
lay assertions.

Lay evidence is competent and sufficient to establish a diagnosis 
of a condition only where (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

Thus, the Veteran's assertions of having had allergic reactions 
may be competent in this case.  See id.; Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).

However, these lay statements alone are not competent evidence 
for the purpose of identifying any current underlying disability 
that can be linked to any of these reactions.  The Veteran is not 
shown to have the requisite medical training or expertise to 
render such an opinion.  See Jandreau, 492 F.3d 1372; Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).

Moreover, the Veteran's lay assertions about being told she was 
allergic to birth control pills in service are not found to be 
credible because they are inconsistent with earlier and more 
probative information provided by her in connection with medical 
treatment and examination during service.  

At the time of her separation examination, the Veteran in this 
regard expressly denied having any adverse reaction to serum, 
drug or medication.  

Based on this record, the Veteran is not shown to have a current 
disability and, in the absence of a proof of present disability, 
there can be no claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
(noting that service connection may not be granted unless a 
current disability exists).

This is the essence of the first part of the Hickson analysis.  
Absent competent evidence of current disability, the claim of 
service connection must be denied.


Bilateral Hearing Loss 

The Veteran also asserts that she has bilateral hearing loss due 
to her service.

In October 2007, the Veteran testified that her hearing loss 
started when had repeated colds in service.  She reports having a 
current diagnosis of hearing loss and service records that show 
she had hearing problems.

The service treatment records do show that the Veteran was 
treated for upper respiratory symptoms (see May 1975, December 
1975 and January 1976 records); however, the records are negative 
for any complaints or findings referable to hearing loss in 
service, including any that can linked with these upper 
respiratory symptoms.  

The veterans service enlistment examination that showed her pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
-
5
LEFT
20
20
5
-
20

Significantly, on separation examination, her pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
0
0
5
LEFT
5
5
5
0
5

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz are 26 decibels or greater, or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.  

Also, the threshold for normal hearing is between 0 and 20 
decibels, and higher threshold shows some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Contrary to her assertions, on this record, the service treatment 
records serve to show that her hearing was essentially normal 
during service.   Furthermore, there is no objective evidence of 
a hearing loss until many years after service.  

In addition, at the time of the separation examination in March 
1976, the Veteran expressly denied having or ever having hearing 
loss or ear, nose or throat trouble.

While service incurrence may be presumed for some chronic 
disorders, including a sensorineural hearing loss (SNHL) when 
demonstrated to a compensable degree within one year following 
separation from service (see 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309), no such hearing loss is shown in the 
present case. 

A February 1997 VA treatment record notes the Veteran voiced 
complaints of head congestion with decreased hearing for two 
months.  In March 2001, she complained of cold symptoms, right 
ear pain and loss of hearing in the right ear.  

Thus, on this record, there is no showing of a hearing loss until 
many years after the Veteran's active service.  The passage of 
many years between separation from active service and the 
objective documentation of a claimed disability is a factor that 
weighs against a claim of service connection.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board recognizes that the Veteran is competent to testify as 
to her symptoms, including her ear and hearing manifestations.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, 
in this instance, she does not have the requisite medical 
training or expertise to offer a diagnosis.  See Jandreau, 492 
F.3d 1372; Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layman is generally not capable of opining on matters requiring 
medical knowledge).  

As hearing loss is defined by regulation and requires testing to 
determine if a hearing loss disability exists, the Veteran is 
clearly not competent to render a diagnosis or a nexus opinion 
linking any current hearing problems to service.  

Moreover, her current lay assertions are not credible for the 
purpose of establishing a continuity of symptomatology of hearing 
problems beginning in service.  Her recent statements in this 
regard are inconsistent with the earlier and more probative 
comments denying hearing problems when she actually was serving 
on active duty.  

In short, as the record clearly demonstrates that a hearing loss 
was not manifested by testing in service and given that the 
Veteran specifically denied having hearing problems at the time 
of her discharge from service, the claim of service connection 
must be denied.   

The overwhelming weight of the evidence is against the claim of 
service connection.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).


ORDER

Service connection for an allergy is denied.

Service connection for bilateral hearing loss is denied.


REMAND

The Veteran asserts that she has an acquired psychiatric disorder 
that is related to her service.  Her claim is based on reported 
sexual harassment/assault in service.  A claim involving personal 
assaults requires a specific type of notice regarding the 
evidence that is to be considered in such claims.  

If a PTSD claim is based on in-service personal assault, 
competent evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not limited 
to, records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, fellow 
service members, or clergy.  

Any evidence of behavior changes following a claimed assault is 
one type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to, a 
request for a transfer to another military duty assignment, 
deterioration in work performance, substance abuse, episodes of 
depression, panic attacks, anxiety without an identifiable cause, 
and unexplained economic or social behavior changes.  See 38 
C.F.R. § 3.304(f) (3).  The Veteran has not been provided such 
notice.

The Veteran's personnel and service treatment records indicate 
that she received some psychiatric treatment and counseling in 
service; however, actual treatment records are not of record.  
Thus, further efforts should be made to secure these records.  

In addition to psychiatric treatment, a December 1975 record 
contains an impression of anxiety.  In light of these records and 
her post-service diagnoses of PTSD, depression, and adjustment 
disorder, the threshold requirement for an examination are met in 
order to obtain an opinion regarding the likely etiology of her 
claimed psychiatric disorder.

The service treatment records also show that the Veteran voiced 
complaints of headaches in service.  Since her post-service 
treatment records also contain diagnoses of headache disorders, 
the Veteran should be afforded a VA examination to determine 
whether any currently diagnosed headache disorder are related to 
her service.

Similarly, the claims file reflects treatment for 
gastrointestinal problems in service and thereafter.  Thus, she 
should be afforded an examination to determine her current 
gastrointestinal problems are due to any manifestations exhibited 
during service.    

Regarding a claimed eye disorder, the service treatment records 
note the Veteran's complaints of blurred vision and homonymous 
hemionopsia caused by migraine headaches.  Although the post-
service treatment records do not show complaints of vision 
problems associated with headaches since 1995, the Veteran 
testified that she continues to have these symptoms.  

To the extent that her vision problem may be related to her 
headaches, the two claims are inextricably intertwined.  
Henderson v. West, 12 Vet. App. 11, 20 (1998), Harris v. 
Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 
116, 118 (1994).

Accordingly, these remaining matters are REMANDED to the RO for 
the following action:

1.  The RO should issue a letter to the 
Veteran informing her of the provisions of 
38 C.F.R. § 3.304(f) (3) describing the 
evidence that may be submitted to establish 
the occurrence of the alleged in-service 
personal and sexual assault.  Specifically, 
she should be advised of the various ways 
that a personal and sexual assault may be 
corroborated.  Such alternative forms of 
evidence include, but are not limited to: 
behavior and/or performance changes; 
records from law enforcement authorities, 
mental health counseling centers, 
hospitals, or physicians; statements from 
family members, fellow service members, or 
clergy; deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained economic 
or social behavior changes.

2.  The RO should take appropriate steps to 
contact the Veteran in order to obtain 
information referable to any outstanding 
records referable to treatment received by 
her for the claimed psychiatric, headache, 
gastrointestinal and eye disorders since 
service.

Based on her response, the RO should 
attempt to procure copies of all records 
from any identified treatment source that 
are not presently on file.  The Veteran 
also should be informed that she may submit 
medical evidence to support her claims.  

3.  The RO should take all indicated action 
in order to obtain any outstanding records 
referable the Veteran's psychiatric and 
counseling records in service.  The action 
should specifically include securing any 
records dated in April 1975 and January 
1976.

4.  The RO then should arrange for 
appropriate VA examinations to determine 
the nature and likely etiology of the 
claimed psychiatric, headache, stomach and 
eye disorders. 

The claims file must be made available and 
reviewed by all of the examiners, and they 
must acknowledge such review in the 
examination report.  Each examiner should 
elicit and record a complete medical 
history from the Veteran.

In offering their opinions, each examiner 
should comment on the Veteran's service 
medical records, the post-service treatment 
records, and the Veteran's own lays 
statements contained in the claims file.

Each examiner should set forth a complete 
rationale underlying any conclusions drawn 
or opinions expressed, to include, as 
appropriate, citation to specific evidence 
in the record, in a legible report.  This 
should include a discussion of the 
pertinent examination findings, historical 
records, and medical principles.  

 (a)  Based on a review of the claims file 
and examination of the Veteran, a VA 
examiner should opine as to whether any 
innocently acquired psychiatric disability 
at least as likely as not had its clinical 
onset during service.  

If PTSD is diagnosed in accordance with 
DSM-IV, the examiner must opine whether it 
is at least as likely as not related to 
either events identified as a sexual 
assault/harassment or any other stressor 
during the Veteran's period of active 
service.  The specific stressor or stressor 
involved in the diagnosis must be 
identified.

(b)  Based on a review of the claims file 
and examination of the Veteran, a VA 
examiner should opine as to whether the 
Veteran has a current headache disability 
that at least as likely as not had its 
clinical onset during her period of 
service.  

(b)  Based on a review of the claims file 
and examination of the Veteran, a VA 
examiner should opine as to whether any 
current gastrointestinal disability at 
least as likely as not had its clinical 
onset during her period of service.

(d)  Based on a review of the claims file 
and examination of the Veteran, a VA 
examiner should opine as to whether the 
Veteran currently has an acquired eye 
disability that had its clinical onset 
during her period of service.   

5.  After completing the foregoing and 
undertaking any other development deemed 
necessary, the RO should readjudicate the 
claims of service connection in light of 
all the evidence of record.  If any benefit 
sought on appeal remains denied, the RO 
should furnish the Veteran and her 
representative with a Supplemental 
Statement of the Case and afford them with 
an appropriate opportunity for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs


